Exhibit 10.42

 

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

License Reference Number__L034488_______

 

EXECUTION COPY

  PATENT LICENSE AGREEMENT

 

LICENSE AGREEMENT (“Agreement”) dated Sept. 28,2003 (“Agreement Date”) between
INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York corporation (“IBM”), and
APPLIED MICRO CIRCUITS CORPORATION, a Delaware corporation (“BUYER”).

 

WHEREAS, IBM and BUYER have executed concurrently herewith an “Asset Purchase
Agreement” (APA), “Intellectual Property Agreement” (IPA), and other ancillary
agreements identified in the APA as the “Operative Agreements” for the purpose
of conveying certain assets and licensing certain intellectual property from IBM
to BUYER in a divestiture and acquisition transaction relating to Switch Fabric
PRS Products;

 

WHEREAS, the use of such assets and the exercise of such licenses may require a
license under IBM patents;

 

WHEREAS, IBM has the right to license such patents, and BUYER desires to acquire
a […***…] license under such patents;

 

WHEREAS, BUYER has the right to license its own patents, and IBM desires to
acquire a […***…] license under such patents;

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, IBM and BUYER (each as “Grantee” and “Grantor”) agree as follows:

 

Section 1. Definitions

 

As used herein, the term “Agreement” means this Patent License Agreement. The
following terms used in this Agreement shall have the respective meanings
assigned in this Agreement unless the context otherwise requires. Certain
capitalized terms used in this Agreement and not otherwise defined shall have
the meanings set forth in the IPA.

 

1.1   “IBM Licensed Patents” shall mean […***…]

 

*   Confidential Treatment Requested

 

1



--------------------------------------------------------------------------------

[…***…]

 

Notwithstanding the foregoing, or any other provision of this Agreement or any
other Operative Agreement, IBM Licensed Patents shall expressly exclude […***…].

 

IBM Licensed Patents shall include […***…].

 

1.2   “BUYER Licensed Patents” shall mean […***…].

 

Notwithstanding the foregoing or any other provision of this Agreement or any
other Operative Agreement, Buyer Licensed Patents shall expressly exclude
[…***…]

 

*   Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

[…***…].

 

BUYER Licensed Patents shall include said […***…].

 

1.3   “IBM Licensed Product” shall mean […***…].

 

1.4   “BUYER Licensed Product” shall mean […***…].

 

1.5   “Licensed Products” shall mean IBM Licensed Products or BUYER Licensed
Products as the context indicates.

 

1.6   “Licensed Software” shall mean the object code and source code for
software embedded in or otherwise included in Licensed Products.

 

1.7   “Subsidiary” of a party hereto or of a third party shall mean a
corporation, company or other entity:

 

  (a)   more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, now or hereafter, owned or controlled, directly or indirectly,
by a party hereto or such third party, but such corporation, company or other
entity shall be deemed to be a Subsidiary only so long as such ownership or
control exists; or

 

  (b)   which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, but more than
fifty percent (50%) of whose ownership interest representing the right to make
the decisions for such corporation, company or other entity is now or hereafter,
owned or controlled, directly or indirectly, by a party hereto or such third
party, but such corporation, company or other entity shall be deemed to be a
Subsidiary only so long as such ownership or control exists.

 

1.6  

“Assigned Product Copyrights”, “Assigned Product Know-how”, “ Chip Carrier”,
“Licensed Product Copyrights”, “Chip Carrier”, “Semiconductor Device”,

 

*   Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

 

“Semiconductor Material”, “Semiconductor Product”, “Switch Fabric PRS Product”
and “Licensed Product Know-how” shall have the meanings set forth in the
Intellectual Property Agreement.

 

1.7   “Derivative Work” shall mean a work which is based upon one or more
preexisting works, including, but not limited to , a revision, modification,
translation, abridgement, condensation, expansion or any other form which such
preexisting work may be recast, transformed or adapted.

 

1.8   “Effective Date” shall mean Closing Date as identified in the APA.

 

1.9   “Licensed Patents” shall mean either IBM Licensed Patents or BUYER
Licensed Patents as the context indicates.

 

Section 2. Grants of Rights

 

2.1   Each party, as Grantor, on behalf of itself and its Subsidiaries grants to
the other, as Grantee, a […***…] license under Grantor’s Licensed Patents:

[…***…]

 

The license granted by BUYER to IBM is fully paid up. The license granted by IBM
to BUYER shall become fully paid up upon the receipt by IBM of the consideration
set forth in Section 4.

 

2.2   The license granted in Section 2.1(b) […***…]:

[…***…]

 

*   Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

[…***…].

 

Unless Grantee informs Grantor to the contrary, […***…].

 

2.3   Except as expressly provided herein, no license or immunity is granted
under this Agreement by either party, either directly or by implication,
estoppel or otherwise to any third parties acquiring items from either party for
the combination of such acquired items with other items (including items
acquired from either party hereto) or for the use of such combination.

 

2.4   Subject to Section 2.5, the licenses granted herein shall include the
right of each party to grant sublicenses to its Subsidiaries existing on or
after the Effective Date, which sublicenses may include the right of sublicensed
Subsidiaries to sublicense other Subsidiaries of said party. No sublicense shall
be broader in any respect at any time during the life of this Agreement than the
license held at that time by the party that granted the sublicense.

 

2.5   A sublicense granted to a Subsidiary shall terminate on the earlier of:

 

  (a)   the date such Subsidiary ceases to be a Subsidiary; and

 

  (b)   the date of termination or expiration of the license of the party or
Subsidiary that granted the sublicense.

 

If a Subsidiary ceases to be a Subsidiary and holds any patents under which a
party hereto is licensed, such license shall continue for the term defined
herein.

 

2.6   In the event that neither a party nor any of its Subsidiaries has the
right to grant a license under any particular Licensed Patent of the scope set
forth in Section 2, then the license granted herein under said Licensed Patent
shall be of the broadest scope which said party or any of its Subsidiaries has
the right to grant within the scope set forth above.

 

2.7   If, after the Effective Date, a party or any of its Subsidiaries
(“Acquiring Party”) either acquires an entity or acquires substantially all of
the assets from an entity, and said entity is, immediately prior to the date of
acquisition, licensed by the other party (“Licensor”) under one or more Licensed
Patents through an existing agreement pursuant to which royalties or other
payments are made by said entity to Licensor, then the license and other rights
granted herein to the Acquiring Party with respect to said Licensed Patents
shall apply to products manufactured by said entity or through the use of said
assets, provided that such royalties or other payments shall continue to be made
by the Acquiring Party or said entity to the Licensor with respect to such
products notwithstanding that the Acquiring Party may have been licensed for the
same Licensed Products before the acquisition.

 

*   Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

2.8   Notwithstanding anything said in Section 2 of this Agreement, no license
or immunity is granted by Grantor to Grantee, or anyone working under the
direction of Grantee, directly or by implication or estoppel or other wise under
any Grantor Licensed Patent to:

[…***…]

 

Section 3.

 

This section intentionally left blank.

 

Section 4. Payment

 

4.1   The license rights granted by BUYER to IBM shall be considered fully paid
up by IBM upon execution of this Agreement. The license rights granted by IBM to
BUYER shall be considered fully paid up by BUYER upon payment by BUYER to IBM of
all amounts due under the IPA.

 

Section 5. Term of Agreement; Acquisition of a Party

 

5.1   The term of the licenses granted under this Agreement shall be from the
Effective Date until the expiration of the last to expire of the Licensed Patent
claims , unless earlier terminated under the provisions of this Agreement. For
the avoidance of doubt however, unless there is a Closing, this Agreement shall
be null and void ab initio and have no effect.

 

5.2   Grantor shall have the right to terminate the license and any other rights
granted to Grantee under this Agreement, in whole or in part, if:

 

  (a)   Grantee fails at any time to make any payment required herein or in the
APA; or

 

  (b)   Grantee intentionally and materially breaches any term or condition
relating to intellectual property misuse or confidentiality provisions under any
Operative Agreement, and if Grantee does not, after written notice specifying
the nature of the breach, cure within […***…]. The termination of this license
or rights under this Agreement shall be effective upon written notice.

 

*   Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

5.3   If BUYER is acquired by a third party, thereby becoming a Subsidiary of
the third party, if BUYER notifies SELLER in writing prior to said acquisition,
BUYER may retain its rights hereunder so long as such acquiring third party
accepts the obligations of this Agreement and unless one of the following
applies (in which case the Agreement will terminate upon such acquisition):

 

  (a)   SELLER has an unresolved intellectual property dispute with said third
party;

 

  (b)   SELLER has ongoing litigation with said third party in which the claim
is for injunctive relief, specific performance or damages in excess of […***…].

 

Section 6. Means of Communication

 

6.1   Notices and other communications shall be sent by facsimile or by
registered or certified mail to the following addresses and shall be effective
upon mailing:

 

For SELLER:

 

For BUYER:

[…***…]

IBM Corporation

North Castle Drive, […***…]

Armonk, NY 10504-1785

United States of America

 

[…***…]

[…***…]

Applied Micro Circuits Corporation

6290 Sequence Drive

San Diego, CA 92121

United States of America

Facsimile: […***…]

  Facsimile: […***…]

 

6.2   A License Reference Number will be assigned to our agreement upon
execution. This number should be included in all communications including wire
transfer payments, royalty reports, tax credit certificates, letters, faxes and
E-Mail messages.

 

Section 7. Miscellaneous

 

7.1   Neither party shall assign or grant any right under any of its Licensed
Patents unless such assignment or grant is made subject to the terms of this
Agreement.

 

7.2   Neither party shall assign any of its rights (other than the right to
receive payments) or delegate any of its obligations under this Agreement
without the other party’s prior written consent (which shall not be unreasonably
withheld). Any attempt to do so shall be void. However, a party which undergoes
reorganization may assign its rights and delegate its obligations to its legal
successor, provided that after the reorganization the successor and its
Subsidiaries will have essentially the same assets as such party and its
Subsidiaries had immediately prior to the reorganization.

 

7.3   Neither party shall use or refer to this Agreement or any of its
provisions in any promotional activity.

 

7.4  

Each party represents and warrants that it has the full right and power to grant
the license set forth in Section 2. Except as set forth in Section 7 of the IPA,
neither party makes any other

 

*   Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

 

representation or warranty, express or implied, nor shall either party have any
liability in respect of any infringement of patents or other rights of third
parties due to the other party’s operation under the license herein granted.

 

7.5   Nothing contained in this Agreement shall be construed as conferring any
rights by implication, estoppel or otherwise, under any non-patent intellectual
property right, or any patents or patent applications, other than the Licensed
Patents. Neither party is required hereunder to furnish or disclose to the other
any technical or other information (including copies of Licensed Patents) except
as specifically provided herein.

 

7.6   Neither party shall have any obligation hereunder to institute any action
or suit against third parties for infringement of any of its Licensed Patents or
to defend any action or suit brought by a third party which challenges or
concerns the validity of any of its Licensed Patents. Neither party shall have
any right to institute any action or suit against third parties for infringement
of any of the other party’s Licensed Patents. Neither party, nor any of its
Subsidiaries, is required to file any patent application, or to secure any
patent or patent rights, or to maintain any patent in force.

 

7.7   Each party shall, upon a request from the other party sufficiently
identifying any patent or patent application under the control of the requested
party, inform the other party as to the extent to which said patent or patent
application is subject to the licenses and other rights granted hereunder. If
such licenses or other rights under said patent or patent application are
restricted in scope, copies of all pertinent provisions of any contract or other
arrangement creating such restrictions shall, upon request, be furnished to the
party making such request, unless such disclosure is prevented by such contract,
and in such event, a statement of the nature of such restriction shall be
provided.

 

7.8   If a third party has the right to grant licenses under a patent to a party
hereto (as a “Licensee”) with the consent of the other party hereto, said other
party shall provide said third party with any consent required to enable said
third party to license said Licensee on whatever terms such third party may deem
appropriate. Each party hereby waives any right it may have to receive royalties
or other consideration from said third party as a result of said third party’s
so licensing said Licensee within the scope of the licenses granted under
Section 2 of this Agreement.

 

7.9   This Agreement shall not be binding upon the parties until it has been
signed hereinbelow by or on behalf of each party. No amendment or modification
hereof shall be valid or binding upon the parties unless made in writing and
signed as aforesaid, except that IBM may amend Section 6.2 and either party may
amend its address in Section 6.1 by written notice to the other party.

 

7.10  

If any section of this Agreement is found by competent authority to be invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of such section in every other respect and the remainder of
this Agreement shall continue in effect so

 

8



--------------------------------------------------------------------------------

 

long as the Agreement still expresses the intent of the parties. However, if the
intent of the parties cannot be preserved, this Agreement shall be either
renegotiated or terminated.

 

7.11   This Agreement shall be deemed to have been made in […***…], and all
matters arising from or relating in any manner to the subject matter of this
Agreement shall be interpreted, and the rights and liabilities of the parties
determined, in accordance with the laws of the State of […***…] applicable to
agreements executed, delivered and performed within such State, without regard
to the principles of conflicts of laws thereof.

 

7.12   The headings of sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

 

7.13   Until […***…], each party agrees not to disclose the terms of this
Agreement to any third party (other than its Subsidiaries) without the prior
written consent of the other party. This obligation is subject to the following
exceptions:

 

  (a)   disclosure is permissible if required by government or court order,
provided the party required to disclose first gives the other prior written
notice to enable it to seek a protective order;

 

  (b)   disclosure is permissible if otherwise required by law;

 

  (c)   disclosure is permissible if required to enforce rights under this
Agreement;

 

  (d)   each party may use similar terms and conditions in other agreements; and

 

  (e)   each party may disclose this Agreement or its contents to the extent
reasonably necessary, on a confidential basis, to its accountants, attorneys,
financial advisors, its present or future providers of venture capital and/or
potential investors in or acquirers of such party or product lines which qualify
under Section 2.9.

 

This Agreement embodies the entire understanding of the parties with respect to
the Licensed Patents, and replaces any prior oral or written communications
between them.

 

7.14   This Agreement may be executed by the parties in one or more
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.

 

Agreed to:

APPLIED MICRO

CIRCUITS CORPORATION.

     

Agreed to:

        INTERNATIONAL BUSINESS

        MACHINES CORPORATION

By:   […***…]       By:   […***…]

Name:

 

[…***…]

     

Name:

 

[…***…]

Title:

 

[…***…]

     

Title:

 

[…***…]

Date:

 

September 28, 2003

     

Date:

 

September 28, 2003

 

*   Confidential Treatment Requested

 

9